237 F.2d 919
Waunetta M. REMINGTON, Executrix of the Estate of Dorus L. Remington, Deceased, Plaintiff and Appellant,v.GENERAL MOTORS CORPORATION, Defendant and Appellee.
No. 12794.
United States Court of Appeals Sixth Circuit.
October 25, 1956.

Appeal from the United States District Court for the Eastern District of Michigan, Bay City; Arthur F. Lederle, Chief Judge.
F. Norman Higgs, Bay City, Mich., Karr & Wumkes, Flint, Mich., for appellant.
Devine & McAra, Flint, Mich., for appellees.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the opinion of the district court granting appellee's motion to dismiss the cause, 127 F. Supp. 672.